DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mr. Steven E. Warner on 02/17/2022 and email dated 02/18/2022.
The application (claims) has been amended as follows: 

1. (Currently Amended) An image processing method executed by an image processing apparatus, the method comprising steps of: 
acquiring image data; 
acquiring region of interest data for indicating a targeted region in recognition processing for an object included in the image data; 
acquiring information of candidate region based on a degree of being similar to an object included in the image data 
of a candidate region; 
performing a preview display of a plurality of candidate images to be cropped on a display unit by using information of the estimate object region; and 
receiving a selection by a user from among the plurality of candidate images that are displayed, 
wherein, on the image data, cropping that corresponds to the candidate image, for which the selection was received, is performed, and 
wherein the displayed candidate images are images that the estimated object region is changed based on an aspect ratio specified by the user.

4. (Currently Amended) The image processing method according to claim 1, wherein information on a plurality of candidate regions is acquired, 
and the plurality of candidate regions are each assigned with a score based on the region of interest data.

8. (Currently Amended) The image processing method according to claim 1, wherein a neural network is used to recognize the object in the recognition processing, 
and the region of interest data, which is generated based on an intermediate image extracted from an intermediate layer of the neural network, is acquired.

12. (Currently Amended) An image processing apparatus comprising: 
at least one computer coupled to at least one processor that causes the image processing apparatus to function as: 
(a) a first acquisition unit configured to acquire image data; 
(b) a second acquisition unit configured to acquire region of interest data for indicating a targeted region in recognition processing for an object included in the image data; 
(c) a third acquisition unit configured to acquire information of a candidate region based on a degree of being similar to an object included in the image data 
 [[and]] (d) an estimation unit configured to estimate an object region in the image data acquired by the first acquisition unit based on the region of interest data and the information of a candidate region; 
(e) a performing unit configured to perform a preview display of a plurality of candidate images to be cropped on a display unit by using information of the estimate object region; and 
(f) a receiving unit configured to receive a selection by a user from among the plurality of candidate images that are displayed, 
wherein, on the image data, cropping that corresponds to the candidate image, for which the selection was received, is performed, and 
wherein the displayed candidate images are images that the estimated object region is changed based on an aspect ratio specified by the user.

Allowable Subject Matter
Claims 1-10 and 12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Vajda and Yamashita to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims:
Regarding independent claims 1 and 12, Vajda discloses a system and method to access a probability model associated with an image depicting a body. The probability model includes probability values associated with regions of the image and each probability value represents a probability of the associated region of the image containing a particular body part. Yamashita discloses a generation device which includes an extraction part and a generation part. The extraction part extracts an intermediate image that contributes to improvement in recognition rate of a specified object out of an intermediate image group at an intermediate layer of a neural network that recognizes a specified object in an image.
However, cited references either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia, acquiring information of candidate region based on a degree of being similar to an object included in the image data; performing a preview display of a plurality of candidate images to be cropped on a display unit by using information of the estimate object region; and receiving a selection by a user from among the plurality of candidate images that are displayed, wherein, on the image data, cropping that corresponds to the candidate image, for which the selection was received, is performed, 
Claims 2-10 are dependent upon claim 1. These claims are allowable for at least the same reasons given for independent claims 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664